SUPPLEMENTAL OPINION ON PETITION FOR REHEARING.
Reed, J.
sambas no. 6, ante. Appellant filed a petition for a rehearing of the question considered in the fifth paragraph of the foreging °piQi°n* It is insisted that the opinion proceeds on a mistake of fact as to the length of time which elapsed between the occurrence of the injury and the death of Carter. We have examined the evidence contained in the record, and are satisfied that without conflict it establishes the facts substantially as stated in the opinion. It shows beyond controversy, we think, that the death was not simultaneous with the injury. We concede that the time between the two occurrences was brief, perhaps not exceeding three to five minutes. Our holding on the question considered is based, however, not on the length of time that Carter survived the injury, but upon the fact that he lived after it occurred.
It is insisted, however, that the holding in that respect is not in harmony with what was held in Sherman v. Western Stage Co., 24 Iowa, 515. No inference is made to that case in the opinion, for the reason that our attention was not especially called to it. That was an action by an administrator for damages on account of a personal injury which caused the death, of the intestate, and the question whether a right of action accrued in favor of the decedent during her life-time on account of the injury was important, because of its bearing on the question as to when the statute of limitations began to run. The injury in that case was caused by the overturning of a boat in which the deceased was being transported, *485by which she was thrown into the water and drowned. The interval of time between the overturning of the boat and the death of the intestate was greater, perhaps, than that which elapsed between the collision in question and the death of Carter, and a majority of the court were of the opinion that a cause of action did not accrue in favor of the deceased for the injury.
Our holding in the foregoing opinion is clearly not in accord with that view. If it could be said that that holding established a rule of property, we would not perhaps be justified now in questioning its correctness, however unsatisfactory it might appear to us to be. But the question is not of that character. No property rights or interests are affected by it, and the position appears to us to be so clearly untenable that we think it ought not to be adhered to. The reasoning of Judge Cole, who wrote the opinion, but did not concur in the conclusion, appears to us to be conclusive on the question; and, in addition to what is said by him in the opinion, we deem it necessary only to add that it seems to us impossible (unless such result is produced by operation of positive statute, or follows as a consequence of the judgment of a competent court) that there should be a termination of the legal rights of an individual before his death. So long as his life lasts, he is under the protection of the law, and retains every right and benefit granted by it. The estate of the decedent, Carter, did not-descend to his representatives until his death. Until that moment it was vested in him. He was capable, during the brief period that elapsed between the injury and his death, of taking by inheritance. If a weaker person than lie had been involved in the same catastrophe, and had lost his life by the same means, the law, for the purpose of fixing the course of descent, would, in the absence of proof on the question, have presumed that he survived the weaker individual. It would have recognized that, for that brief moment, he was vested with a perfect right to the property, and would have disposed of it accordingly; and if the injury suffered by *486him was the result of the wrongful act of another, we know of no valid reason for holding that a right of action therefor would accrue in his favor within the moment of life that remained with him as effectually as it would have done within a month or a year, if he had so long survived the injury. We are content, therefore, to adhere to the view taken in the former opinion; and the petition for rehearing will be overruled.
Bothrock, J., does not concur in this view